Name: Commission Regulation (EEC) No 2819/79 of 11 December 1979 making the importation of certain textile products originating in certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12. 79 Official Journal of the European Communities No L 320/9 COMMISSION REGULATION (EEC) No 2819/79 of 11 December 1979 making the importation of certain textile products originating in certain third countries subject to Community surveillance of the Member State of importation free of charge, for the quantities requested and within a maximum of five working days following the submission of a decla ­ ration or application by a Community importer and shall be valid for three months from the date of issue . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ('), and in particular Article 7 thereof, After consulting the advisory committee set up under Article 5 of the said Regulation , Whereas by virtue of Regulation (EEC) No 1251 /78 (2 ), as last amended by Regulation (EEC) No 2459/79 (3 ), the Commission has established a system of Community surveillance for imports of certain textile products listed in the Annex and originating in the Mediterranean countries which had signed Agree ­ ments establishing preferential arrangements with the Community, that is to say Egypt, Greece, Portugal , Spain , Turkey and Malta ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force ; Whereas, in the interests of clarity and administrative efficiency, the provisions previously adopted should be consolidated in a single act , incorporating all neces ­ sary amendments, Article 3 The declaration or application by the importer to the competent authority of the Member State for issue of an import document shall state :  name and address of importer and exporter,  relevant product category number as specified in column 1 of the Annex,  the heading or subheading as specified in column 2 of the Annex,  country of origin ,  quantity of products in the unit specified in column 5 of the Annex for the category concerned,  an indication , if known, of the date proposed for importation ,  whether the goods are to be reimported into the Community after outward processing, and shall be accompanied by a certified copy of the bill of lading, letter of credit, contract or any other commercial document indicating a firm intention to carry out the importation . Article 4 Pursuant to Article 1 1 of Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 From 1 January 1980 , entry into free circulation in the Community of the products set out in the Annex and originating in the countries indicated therein is hereby made subject to Community surveillance in accordance with the procedures laid down in Articles 7, 8 and 1 1 of Regulation (EEC) No 926/79 . Article 2 The products to which Article 1 applies may be put into free circulation in a Member State only on production of an import document . This document shall be issued or endorsed by a competent authority 926/79 : (a) Member States shall communicate to the Commis ­ sion within 10 days after the end of each month the quantities or products in respect of which import documents were issued or endorsed during such month , broken down by country of origin and category and in the units specified in the Annex . Products to be reimported into the Community after outward processing shall be indi ­ cated separately ; (b) Member States shall communicate to the Commis ­ sion within 30 days after the end of each month (') OJ No L 131 , 29 . 5 . 1979 , p . 15 . (J ) OJ No L 155 , 13 . 6 . 1978 , p . 12 . ( J ) OJ No L 280 , 9 . 11 . 1979 , p . 13 . No L 320/ 10 Official Journal of the European Communities 15 . 12. 79 the quantities of the products to which Article 1 applies imported during such month , broken down by country of origin , and NIMEXE code and in the units specified in the Annex . Such communication shall indicate separately the quan ­ tities put into free circulation , the quantities imported for inward processing and the quantities reimported into the Community after outward processing. Article 5 Commission Regulation (EEC) No 1251 /79 is hereby repealed . Article 6 This Regulation shall enter into force on 1 January 1980 and shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1979 . For the Commission Wilhelm HAFERKAMP Vice-President 15. 12. 79 Official Journal of the European Communities No L 320/ 11 ANNEX Category CCT heading No NIMEXE code (1980) Description Units Third countries 1 55.05 Cotton yarn, not put up for retail sale Tonnes55.05-13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 52 ; 58 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 ; 92 ; 98 Egypt Spain Greece Turkey Portugal Malta 2 55.09 TonnesOther woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics Spain Greece Turkey Portugal Malta 55.09-0 1 ; 02 ; 03 ; 04 ; 05 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 3 56.07 A Tonnes Spain Greece Portugal Malta Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontin ­ uous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 56.07-01 ; 04 ; 05 ; 07 ; 08 ; 11 ; 13 ; 14 ; 16 ; 17 ; 18 ; 21 ; 23 ; 24 ; 26 ; 27 ; 28 ; 32 ; 33 ; 34 ; 36 4 1 000 pieces Spain Greece Turkey Portugal Malta 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, under ­ vests and the like, knitted or crocheted, not elastic or . rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers of regener ­ ated textile fibres, other than babies' garments 5 60.05 A I Outer garments and other articles, knitted or crocheted, not elastic or rubberized : 1 000 pieces Spain Greece Portugal Malta 60.05-01 ; 27 ; 28 ; 29 ; 30 ; 33 ; 36 ; 37 ; 38 II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) 22 bbb) ccc) ddd) eee) A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs, waistcoats, twin ­ sets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres 6 Men s and boys' outer garments : 1 000 pieces Spain Greece Portugal Malta 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) Women's girls and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 No L 320/ 12 Official Journal of the European Communities 15. 12. 79 Category CCT heading No NIMEXE code ( 1980) Description Units Third countries 7 60.05 A II b 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesories : II . Other Women's girls, and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres 1 000 pieces Greece Turkey Portugal Malta 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boy's shirts, woven, of wool , of cotton or of man-made textile fibres 1 000 pieces Portugal Malta 9 (') 55.08 62.02 B III a) 1 55.08-10 ; 30 ; 50 ; 80 ; 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains, and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Tonnes Portugal 12 60.03 A B I lib) C D 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings, under stockings, socks, ankle-socks, sockettes, and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres 1 000 pieces Spain 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 1 000 pieces Spain Greece 16 61.01 B V c) 1 2 3 61.01-51 ; 54 ; 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordi ­ nate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits 1 000 pieces Greece 19 61.05 B I III 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 EUA/kg net weight Tonnes Portugal (*) Community surveillance shall only apply to products falling under NIMEXE code 62.02-71 in category 9. 15. 12. 79 Official Journal of the European Communities No L 320/ 13 Category CCT heading No NIMEXE code (1980) Description Units Third countries 20 62.02 B I a) c) 62.02-11 ; 19 Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven Tonnes Spain Greece Portugal 22 56.05 A 56.05-03 ; 05 ; 07 ; 09 ; 1 1 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yam of discontinuous or waste synthetic fibres, not put up for retail sale Tonnes Spain Greece 23 56.05 B 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 Yam of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres, not put up for retail sale Tonnes Spain 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres 1 000 pieces Spain 26 60.05 ¢ A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool , of cotton or of man-made textile fibres 1 000 pieces Greece Turkey 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : ¢ A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies ') woven and knitted or crocheted skirts, including divided skirts 1 000 pieces Greece No L 320/ 14 15. 12. 79Official Journal of the European Communities Category CCT heading No NIMEXE code (1980) Description Units Third countries 28 60.05 A II b) 4 ee) 60.05-61 ; 62 ; 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts) other than babies' 1 000 pieces Spain Greece 30 A 61.04 Women's girls' and infants' under garments : 1 000 Malta B I 61.04-11 ; 13 ; 18 Women's, girls' and infants' woven pyjamas and night dresses, of wool , of cotton or of man ­ made textile fibres pieces 31 61.09 D 61.09-50 Corsets, corset-belts, suspender-belts, brassieres, braces, supenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres, woven, knitted or crocheted 1 000 pieces Spain Greece 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-96 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polye ­ thylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like Tonnes Portugal 39 62.02 B II a) c) III a) 2 c) 62.02-41 ; 43 ; 47 ; 65 ; 73 ; 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen, other than of cotton terry fabric Tonnes Portugal 76 61.01 B I 61.02 B II a) 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupa ­ tional clothing ; women's, girls' and infants' woven aprons, smock-overalls and other indus ­ trial and occupational clothing (whether or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres 1 000 pieces Malta 90 ex 59.04 59.04-11 ; 13 ; 15 ; 17 ; 18 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not Tonnes Portugal 15. 12. 79 No L 320/ 15Official Journal of the European Communities Category OCT heading No NIMEXE code ( 1980) Description Units Third countries 101 ex 59.04 Tonnes PortugalTwine, cordage, ropes and cables, plaited or not Other than of synthetic textile fibres59.04-80 121 ex 59.04 Tonnes Portugal 59.04-60 Twine, cordage, ropes and cables plaited or not : Twine, cordage, ropes and cables, plaited or not, of flax or ramie 145 A ex 59.04 Tonnes Portugal 59.04-20 Twine, cordage, ropes and cables, plaited or not :  Of abaca (Manila hemp) 145 B ex 59.04 Tonnes Portugal 59.04-50 Twine, cordage, ropes and cables, plaited or not  Of true hemp 146 A ex 59.04 Tonnes Portugal 59.04-31 Twine, cordage, ropes and cables, plaited or not :  Binder and baler twine for agricultural machines, of sisal and other fibres of the Agave family 146 B ex 59.04 Tonnes Portugal 59.04-35 ; 38 Twine, cordage, ropes and cables, plaited or not :  Of sisal and other fibres of the Agave family, other than those falling within category 146 A 146 C ex 59.04 Tonnes Portugal 59.04-70 Twine, cordage, ropes and cables, plaited or not :  Of jute or other textile bast fibres included in category 154 60.04 Tonnes PortugalUnder garments, knitted or crocheted, not elastic or rubberized 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 09 ; 10 ; 11 ; 12 ; 14 ; 16 ; 19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 29 ; 31 ; 33 ; 34 ; 38 ; 41 ; 47 ; 48 ; 50 ; 51 ; 53 ; 54 ; 56 ; 58 ; 60 ; 71 ; 73 ; 75 ; 79 ; 81 ; 83 ; 85 ; 89 ; 90 60.05 Tonnes PortugalOuter garments and other articles , knitted or crocheted, not elastic or rubberized 60.05-01 ; 04 ; 06 ; 07 ; 08 ; 09 ; 11 ; 13 ; 15 ; 16 ; 17 ; 19 ; 21 ; 22 ; 23 ; 24 ; 25 ; 26 ; 27 ; 28 ; 29 ; 30 ; 31 ; 32 ; 33 ; 36 ; 37 ; 38 ; 39 ; 41 ; 42 ; 43 ; 44 ; 49 ; 51 ; 52 ; 54 ; 58 ; 61 ; 62 ; 64 ; 66 ; 68 ; 71 ; 72 ; 73 ; 74 ; 75 ; 76 ; 77 ; 78 ; 79 ; 80 ; 81 ; 83 ; 85 ; 87 ; 88 ; 89 ; 91 ; 92 ; 93 ; 94 ; 95 ; 96 ; 97 ; 98 , 99 61.01 Men s and boys outer garments Tonnes Portugal61.01-01 ; 09 ; 13 ; 15 ; 17 ; 19 ; 22 ; 23 ; 24 ; 25 ; 26 ; 29 ; 31 ; 32 ; 34 ; 36 ; 37 ; 38 ; 41 ; 42 ; 44 ; 46 ; 47 ; 48 ; 51 ; 54 ; 57 ; 58 ; 62 ; 64 ; 66 ; 68 ; 72 ; 74 ; 76 ; 78 ; 81 ; 89 ; 92 ; 95 ; 96 ; 98 61.02 Women's, girls' and infants outer garments Tonnes Portugal61.02-01 ; 03 ; 05 ; 07 ; 12 ; 14 ; 16 ; 18 ; 22 ; 23 ; 24 ; 25 ; 26 ; 28 ; 31 ; 32 ; 33 ; 34 ; 35 ; 36 ; 37 ; 39 ; 40 ; 41 ; 42 ; 43 ; 44 ; 45 ; 47 ; 48 ; 52 ; 53 ; 54 ; 55 ; 57 ; 58 ; 62 ; 64 ; 66 ; 68 ; 72 ; 74 ; 76 ; 78 ; 82 ; 84 ; 85 ; 87 ; 90 ; 91 ; 92 ; 94 61.03 Tonnes Portugal61.03-11 ; 15 ; 19 ; 51 ; 55 ; 59 ; 81 ; 85 ; 89 Men s and boys under garments, including collars, shirt fronts and cuffs 62.02 Tonnes Portugal62.02-01 ; 09 ; 11 ; 15 ; 19 ; 41 ; 43 ; 47 ; 61 ; 65 ; 71 ; 73 ; 75 ; 77 ; 81 ; 87 ; 89 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles